DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/17/2021 has been entered. Applicant has amended claims 1, 3-4, and 7-8. Claim 10 has been added. Claims 1-10 are currently pending in the instant application. Applicant has not cancelled any claims. The 112f interpretation is no longer invoked due to the current amendment.
Response to Arguments
Applicant’s arguments, see Pages 6-8, filed 03/17/2021, with respect to the rejection(s) of claim(s) 1, 7, and 8 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment to claims 1, 7, and 8.

Regarding the central axis intersecting with a mount surface…
The Examiner notes that the central axis of the shaft, which is the bending lever 8 of Yamazaki, intersects with a mount surface, curved surface 5 r of Yamazaki.

Regarding intersecting at an angle larger than 90 degrees in the neutral direction…
The Examiner notes that this limitation is taught by JP2015186321A to Ando et al. The Examiner notes that the bend manipulating shaft, which is the joystick 22 of Ando, intersects with a mount surface, which is the inclined surface 20b of Ando, at an angle larger than 90 . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 7, 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0165605 to Yamazaki in view of U.S. Publication No 2013/0060088 to Okamoto and JP-2015186321-A to Ando.
Regarding claim 1, Yamazaki discloses an endoscope (Fig. 1 - endoscope 1) comprising: 
an insertion portion (Fig. 1 - insertion portion 2) having a bendable portion being attached thereto (Fig. 1- bending portion 2b), the bendable portion being bendable at least upwardly and downwardly (paragraph 0025- The bending portion 2 b bends in up and down directions); 
a manipulator disposed on a proximal end side of the insertion portion (See Examiner’s annotated Fig. 1) 

    PNG
    media_image1.png
    584
    681
    media_image1.png
    Greyscale

 and having a grip (Fig. 1-grapsing portion 6) that is gripped by a user (Fig. 4; paragraph 0031- The grasping portion 6 is grasped by an operator); 
a bend manipulating shaft (Fig. 1- lever fixing piece 8 b) disposed between the insertion portion and the grip (Fig. 1), the bend manipulating shaft having a central axis intersecting with a mount surface of the endoscope (See Examiner’s annotated Fig. 1); and 

    PNG
    media_image2.png
    758
    600
    media_image2.png
    Greyscale

a finger rest which is disposed on an end portion of the bend manipulating shaft positioned outward from the manipulator (Fig. 1- lever main body 8 a) and on which the user places a thumb thereof while gripping the grip (Fig. 4);
Yamazaki does not expressly teach
a bend manipulating shaft standing up in a predetermined neutral direction when not manipulated, the bend manipulating shaft being tiltable toward at least the insertion portion and the grip, the central axis of the bend manipulating shaft intersecting with the mount surface at an angle larger than 90 degrees in the neutral direction; and

an arcuate insert-side finger rest face performing as an outer surface of the finger rest on an insert side thereof, and extending about a first central point and having a first radius; and 
an arcuate grip-side finger rest face performing as an outer surface of the finger rest on a grip side thereof, and extending about a second central point positioned closer to the insertion portion than the first central point and having a second radius.  
However, Okamoto teaches of an analogous endoscopic device including 
a bend manipulating shaft (Fig. 6- shaft portion 5 a) standing up in a predetermined neutral direction when not manipulated ([0014]-the shaft portion being provided in a standing manner in the operation portion), the bend manipulating shaft being tiltable toward at least the insertion portion and the grip ([0014]- a tilting direction and an tilting angle of the shaft portion being changeable); and 
the finger rest (Fig. 14- finger contact portion 5b5)  including 
an arcuate insert-side finger rest face performing as an outer surface of the finger rest on an insert side thereof (Fig. 14- fourth recess portion 45 and  fourth operation surface 34, and extending about a first central point and having a first radius (See Examiner’s annotated Fig. 15); and 

    PNG
    media_image3.png
    655
    699
    media_image3.png
    Greyscale

an arcuate grip-side finger rest face performing as an outer surface of the finger rest on a grip side thereof (Fig. 14- third operation surface 33 and fourth recess portion 44) , and extending about a second central point positioned closer to the insertion portion than the first central point and having a second radius (See Examiner’s annotated Fig 15).  

    PNG
    media_image3.png
    655
    699
    media_image3.png
    Greyscale

The substitution of one known element (tiltable shaft with curved operation surfaces as shown in Okamoto) for another (rotatable shaft as shown in Yamazaki) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the shaft shown in Okamoto would have yielded predictable results, namely the bending of the bendable portion of Yamazaki. Doing so would position the second central point closer to the insertion portion than the first central point, since the third operation surface 33 would be on the grip-side, and the fourth operation surface 34 would be on the insert-side. It would have been advantageous to make the combination of substituting the shaft of Yamazaki with the shaft of Okamoto having operation surfaces configured in the form of a pentahedron so that a substantial increase in operability can be achieved (paragraph 0159 of Okamoto). 
Additionally, in the analogous art of medical devices, Ando teaches in Fig. 2 of a manipulator (Fig. 2 - armrests 20) including the central axis of the bend manipulating shaft (Fig. 2 - joystick 22 ) intersecting with the mount surface (Fig. 2 - inclined surface 20b ) at an angle (See Examiner’s annotated Fig. 2). 
    PNG
    media_image4.png
    424
    712
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yamazaki to include a bend manipulating shaft intersecting with the mount surface at an angle larger than 90 degrees in the neutral direction, as seen in the teachings above of Ando. It would have been advantageous to make the combination in order for the user’s operation to enable steering at an appropriate speed ([0004] of Ando).
The modified device of Yamazaki in view of Okamoto and Ando and will hereinafter be referred to as modified Yamazaki.
Regarding claim 2, modified Yamazaki teaches the claimed invention as discussed above concerning claim 1, but modified Yamazaki does not expressly teach wherein the first radius is longer than the second radius.  

However, Okamoto teaches in Fig. 15 of an analogous endoscopic device wherein the first radius is longer than the second radius (See Examiner’s annotated Fig. 15).

    PNG
    media_image3.png
    655
    699
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft of modified Yamazaki to include the teachings of Okamoto, as seen above, so that the fist radius would be longer than the second radius. It would have been advantageous to make the combination so that a substantial increase in operability can be achieved (paragraph 0159 of Okamoto). 
Regarding claim 3, modified Yamazaki teaches the claimed invention as discussed above concerning claim 2, and Yamazaki further discloses wherein the grip has a longitudinal axis extending in a direction that crosses the neutral direction of the bend manipulating shaft at an angle ranging from greater than 90 to 130 degrees (See Examiner’s annotated Fig. 1).  

    PNG
    media_image5.png
    901
    781
    media_image5.png
    Greyscale

Regarding claim 4, modified Yamazaki teaches the claimed invention as discussed above concerning claim 1, but modified Yamazaki does not expressly teach wherein each of the insert- side finger rest face and the grip-side finger rest face has a plurality of bumps located on each respective face.  
However, Okamoto teaches of an analogous endoscopic device wherein each of the insert- side finger rest face and the grip-side finger rest face has a plurality of bumps located on each respective face ([0096]- the third operation surface 33 and a surface of the fourth operation surface 34 include antislip-finished surfaces. Examples of the antislip-finished surfaces include a pearskin-finished surface or an undulating surface in which rows of, e.g., projections and recesses are regularly arranged).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified finger rest faces of modified Yamazaki to include the antislip-finished surfaces on each rest face, as taught by Okamoto, so that the thumb is (paragraph 0106 of Okamoto).
Regarding claim 7, Yamazaki discloses an endoscope (Fig. 1 - endoscope 1) comprising: 
an insertion portion (Fig. 1 - insertion portion 2) having a bendable portion being attached thereto (Fig. 1- bending portion 2b), the bendable portion being bendable at least upwardly and downwardly (paragraph 0025- The bending portion 2 b bends in up and down directions) ; 
a manipulator disposed on a proximal end side of the insertion portion (See Examiner’s annotated Fig. 1) and having a grip (Fig. 1-grapsing portion 6) that is gripped by a user (Fig. 4); 

    PNG
    media_image6.png
    717
    836
    media_image6.png
    Greyscale

(Fig. 1- lever fixing piece 8 b), 
 the bend manipulating shaft having a central axis intersecting with a mount surface of the endoscope (See Examiner’s annotated Fig. 1), and
 a finger rest disposed on an end portion of the bend manipulating shaft positioned outside of the manipulator (Fig. 1- lever main body 8 a) and on which the user is configured to place a thumb while gripping the grip (Fig. 4).

    PNG
    media_image2.png
    758
    600
    media_image2.png
    Greyscale

Yamazaki does not expressly teach a bend manipulating shaft standing up in a predetermined neutral direction when not manipulated, the bend manipulating shaft being tiltable 
 the finger rest including 
an arcuate first finger rest face serving as an outer surface of the finger rest that extends in the first direction away from the thumb, and extending about a first central point and having a first radius; and 
an arcuate second finger rest face serving as an outer surface of the finger rest that extends in the second direction closer to the thumb than the first finger rest face, and extending about a second central point positioned further in the first direction than the first central point and having a second radius.  
However, Okamoto teaches of an analogous endoscopic device including 
a bend manipulating shaft (Fig. 6- shaft portion 5 a) standing up in a predetermined neutral direction when not manipulated ([0014]-the shaft portion being provided in a standing manner in the operation portion), the bend manipulating shaft being tiltable in at least a first direction and a second direction ([0014]- a tilting direction and an tilting angle of the shaft portion being changeable), the bend manipulating shaft having a central axis intersecting with a mount surface of the endoscope (See Examiner’s annotated Fig. 1), and

    PNG
    media_image2.png
    758
    600
    media_image2.png
    Greyscale

 the finger rest (Fig. 14- finger contact portion 5b5) including 
an arcuate first finger rest face serving as an outer surface of the finger rest that extends in the first direction away from the thumb (Fig. 14- fourth recess portion 45 and  fourth operation surface 34), and extending about a first central point and having a first radius (See Examiner’s annotated Fig. 15); and 

    PNG
    media_image3.png
    655
    699
    media_image3.png
    Greyscale

an arcuate second finger rest face serving as an outer surface of the finger rest that extends in the second direction closer to the thumb than the first finger rest face (Fig. 14- third operation surface 33 and fourth recess portion 44), and extending about a second central point positioned further in the first direction than the first central point and having a second radius (See Examiner’s annotated Fig. 15).  

    PNG
    media_image3.png
    655
    699
    media_image3.png
    Greyscale

The substitution of one known element (tiltable shaft with curved operation surfaces as shown in Okamoto) for another (rotatable shaft as shown in Yamazaki) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the shaft shown in Okamoto would have yielded predictable results, namely the bending of the bendable portion of Yamazaki. Doing so would position the second central point further in the first direction than the first central point, since the third operation surface 33 would be on the side in the second direction closer to the thumb, and the fourth operation surface 34 would be on the side in a first direction away from the thumb. It would have been advantageous to make the combination of substituting the shaft of Yamazaki with the shaft of Okamoto having operation surfaces configured in the form of a pentahedron so that a substantial increase in operability can be achieved (paragraph 0159 of Okamoto). 
Additionally, in the analogous art of medical devices, Ando teaches in Fig. 2 of a manipulator (Fig. 2 - armrests 20) including the central axis of the bend manipulating shaft (Fig. 2 - joystick 22 ) intersecting with the mount surface (Fig. 2 - inclined surface 20b ) at an angle larger than 90 degrees in the neutral direction (See Examiner’s annotated Fig. 2).

    PNG
    media_image4.png
    424
    712
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yamazaki to include a bend manipulating shaft intersecting with the mount surface at an angle larger than 90 degrees in the neutral direction, as seen in the teachings above of Ando. It would have been advantageous to make the combination in order for the user’s operation to enable steering at an appropriate speed ([0004] of Ando).
Regarding claim 8, Yamazaki discloses an endoscope (Fig. 1 - endoscope 1) comprising: 
an insertion portion (Fig. 1 - insertion portion 2) including a bendable portion (Fig. 1- bending portion 2b); 
(See Examiner’s annotated Fig. 1) and having a grip (Fig. 1-grapsing portion 6); 

    PNG
    media_image6.png
    717
    836
    media_image6.png
    Greyscale

a shaft disposed outward from the manipulator (Fig. 1- lever fixing piece 8 b) and the shaft being connected to a mount surface of the endoscope (See Examiner’s annotated Fig. 1), 

    PNG
    media_image2.png
    758
    600
    media_image2.png
    Greyscale

a finger rest disposed on an end portion of the shaft (Fig. 1- lever main body 8 a). 
Yamzuki does not expressly teach the shaft standing up in a neutral direction when not manipulated, the shaft being configured to be tilted toward at least the insertion portion and the grip, and the shaft having a central axis intersecting with the mount surface at an angle larger than 90 degrees; 
the finger rest having an outer surface, the outer surface including a first surface and a second surface, the first surface being arcuate and located on the side of the insertion portion and extending about a first central point and having a first radius, the second surface being arcuate 
However, Okamoto teaches of an analogous endoscopic device including the shaft (Fig. 6- shaft portion 5 a) standing up in a neutral direction when not manipulated ([0014]-the shaft portion being provided in a standing manner in the operation portion), the shaft being configured to be tilted toward at least the insertion portion and the grip (paragraph 0014- a tilting direction and an tilting angle of the shaft portion being changeable),
the finger rest having an outer surface(Fig. 15- finger contact portion 5b5),  the outer surface including a first surface (Fig. 15- first operation surface 34) and a second surface (Fig. 15 – first operation surface 33) , the first surface being arcuate and located on the side of the insertion portion (Fig. 14- fourth recess portion 45 and  fourth operation surface 34; [0141]- Ridge lines of the respective recess portions 41 - 45 are each formed by a curved surface) and extending about a first central point and having a first radius (See Examiner’s annotated Fig. 15), 

    PNG
    media_image3.png
    655
    699
    media_image3.png
    Greyscale

(Fig. 14- third operation surface 33 and fourth recess portion 44) and extending about a second central point and having a second radius, the second central point being positioned closer to the insertion portion than the first central point (See Examiner’s annotated Fig 15).  
27.	The substitution of one known element (tiltable shaft with curved operation surfaces as shown in Okamoto) for another (rotatable shaft as shown in Yamazaki) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the lever shown in Okamoto would have yielded predictable results, namely the bending of the bendable portion of Yamazaki. Doing so would position the second central point closer to the insertion portion than the first central point, since the third operation surface 33 would be on the side of the grip, and the fourth operation surface 34 would be on the side on the insertion portion. It would have been advantageous to make the combination of substituting the lever of Yamazaki with the lever of Okamoto having operation surfaces configured in the form of a pentahedron so that a substantial increase in operability can be achieved (paragraph 0159 of Okamoto).
Additionally, in the analogous art of medical devices, Ando teaches in Fig. 2 of a manipulator (Fig. 2 - armrests 20) including the shaft (Fig. 2 - joystick 22 ) having a central axis intersecting with the mount surface (Fig. 2 - inclined surface 20b ) at an angle larger than 90 degrees (See Examiner’s annotated Fig. 2). 

    PNG
    media_image4.png
    424
    712
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yamazaki to include a bend manipulating shaft intersecting with the mount surface at an angle larger than 90 degrees in the neutral direction, as seen in the teachings above of Ando. It would have been advantageous to make the combination in order for the user’s operation to enable steering at an appropriate speed ([0004] of Ando).
The modified device of Yamazaki in view of Okamoto and Ando and will hereinafter be referred to as modified Yamazaki.
Regarding claim 9, modified Yamazaki teaches the claimed invention as discussed above concerning claim 8, but modified Yamazaki does not expressly teach wherein the first radius is longer than the second radius.  
However, Okamoto teaches in Fig. 15 of an analogous endoscopic device wherein the first radius is longer than the second radius (See Examiner’s annotated Fig. 15).

    PNG
    media_image3.png
    655
    699
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Yamazaki to include the teachings of Okamoto, as seen above, so that the fist radius would be longer than the second radius. It would have been advantageous to make the combination so that a substantial increase in operability can be achieved (paragraph 0159 of Okamoto). 
Regarding claim 10, modified Yamazaki teaches the claimed invention as discussed above concerning claim 8, but modified Yamazaki does not expressly teach further comprising a pedestal mount flat surface that is inclined relative to a longitudinal axis of the manipulator.   
However, in the analogous art of medical devices, Ando teaches in Fig. 2 of a manipulator (Fig. 2 - armrests 20) comprising a pedestal mount flat surface (See Examiner’s annotated Fig. 2) that is inclined relative to a longitudinal axis of the manipulator ([0036]- he joystick 22 is a member operated by the operator and is provided on the inclined surface 20b of the armrest 20).   

    PNG
    media_image7.png
    361
    805
    media_image7.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yamazaki to include the pedestal mount flat surface, as seen in the teachings above of Ando. It would have been advantageous to make the combination in order for the user’s operation to enable steering at an appropriate speed ([0004] of Ando).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0165605 to Yamazaki in view of U.S. Publication No 2013/0060088 to Okamoto and JP-2015186321-A to Ando and in further view of U.S. Publication No. US 2015/0305762 to Dunn.
Regarding claim 5,  modified Yamazaki teaches the claimed invention as discussed above concerning claim 4, but modified Yamazaki does not expressly teach wherein the plurality of bumps include columnar bumps arrayed in a hexagonal shape 
However, Dunn teaches in Fig. 12 of an analogous a surgical device wherein the plurality of bumps include columnar bumps arrayed in a hexagonal shape (Fig. 12 A and B; paragraph 0048- In various embodiments, the textured region 102 can comprise a plurality … hexagonal protrusions (FIG. 12)).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bumps of modified Yamazaki to include the columnar bumps arrayed in a hexagonal shape, as taught by Dunn, so that the user's grip and tactile feedback is further increased and to enhance the friction with the user's hand (paragraph 0048 of Dunn).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0165605 to Yamazaki in view of U.S. Publication No. 2013/0060088 to Okamoto and JP-2015186321-A to Ando and in further view of U.S. Publication No. 2009/0233768 to Merzenich et al. (hereinafter Merzenich).
Regarding claim 6, modified Yamazaki teaches the claimed invention as discussed above concerning claim 4, but modified Yamazaki does not expressly teach wherein the plurality of bumps includes a combination of columnar bumps and dots.  
However, Merzenich teaches of an analogous joystick including bumps on the surface wherein the plurality of bumps includes a combination of columnar bumps and dots (See Examiner’s annotated Fig. 5; paragraph 0057- As may be seen, the bumps for a given level may be of different shapes and even of different sizes).

    PNG
    media_image8.png
    609
    526
    media_image8.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joystick of modified Yamazaki to include the columnar bumps and dots, as taught by Merzenich, for subjects to effect many, e.g., possibly thousands of, engaging/disengaging hand postures on a surface with an enriched robust tactile surface (paragraph 0053 of Merzenich).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795